  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 1 of 58


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  RONALD SCHMUCKER, et al.,                       )
                                                  )
          Plaintiffs,                             )
                                                  )
          v.                                      )   Case No. 3:14-cv-1593 JD
                                                  )
  JOHNSON CONTROLS, INC., et al.,                 )
                                                  )
          Defendants.                             )

                                     OPINION AND ORDER

       Johnson Controls, Inc. used to operate a manufacturing facility in Goshen, Indiana. Over

the years, TCE and other chemicals were released into the ground at the facility. This

contaminated the soil at the site and also created a plume of contaminated groundwater extending

into an adjacent residential neighborhood. When the groundwater contamination was discovered

off-site about thirty years ago, all of the homes nearby were connected to city waterlines to

prevent exposure to contaminated water from private wells. About ten years ago, Johnson

Controls learned that vapors from the contamination were entering the indoor air in some homes

in the neighborhood, so vapor mitigation systems were installed in those homes. Not a single

indoor air sample has exceeded the applicable screening level since. Johnson Controls regularly

monitors the contamination under the supervision of the state agency and has undertaken several

remediation activities, but contamination still exists both on- and off-site.

       Five individuals who live in or own homes by the site filed this suit under the Resource

Conservation and Recovery Act. They claimed that Johnson Controls was in violation of its

obligations under that Act and that the contamination may present an endangerment to their

health and the environment. The Court previously granted summary judgment on the “violation”
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 2 of 58


claim but held a bench trial on the “endangerment” claim. The Court now sets forth its findings

of fact and conclusions of law on that claim.

       For the reasons that follow, the Court finds in favor of Johnson Controls. Though

contamination still exists on- and off-site, the Plaintiffs have not shown that the contamination

may present an endangerment that is both imminent and substantial. The groundwater

contamination does not pose a threat to the city wellfield, nor is there any non-speculative threat

to drinking water through private wells or city waterlines. The contamination does not endanger

the environment, either. As to vapor intrusion, any endangerment that may have existed has

already been handled through the installation of vapor mitigation systems. Sampling data and

other lines of evidence prove that those systems are successfully preventing any threat to health

through exposure to vapors, just as they were meant to do, and just as they are counted on to do

at many other sites.

       The Plaintiffs express understandable frustration that contamination still exists in their

neighborhood after all these years. Injunctive relief is only available on this claim when the

contamination may present an imminent and substantial endangerment, though. Otherwise, the

Act places responsibility on the state or federal agency to oversee remediation. The Indiana

Department of Environmental Management is overseeing Johnson Controls’ ongoing

remediation through its Voluntary Remediation Program. The Plaintiffs have submitted

comments to the agency in response to Johnson Controls’ most recent remediation plan, and the

agency is still evaluating that plan. But because the Plaintiffs have not proven that the

contamination may present an imminent and substantial endangerment to health or the

environment, no injunctive relief through the Act’s citizen-suit provision is warranted.




                                                 2
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 3 of 58


                                    I. FINDINGS OF FACT

A.      History of TCE Contamination

        This case involves contamination by chlorinated volatile organic compounds (cVOCs).

These compounds consist of an ethene molecule and a number of chlorine molecules. As the

compounds degrade, they lose one chlorine molecule at a time, producing daughter products.

Tetrachloroethylene, also known as perchloroethylene or PCE, is composed of four chlorine

molecules. As PCE degrades and loses one chlorine molecule, it becomes trichloroethylene, or

TCE. TCE is the primary contaminant in question here, and is the only one upon which the

Plaintiffs’ endangerment-to-health claim is based. TCE was commonly used in industrial settings

as a degreaser. It is a known carcinogen and can also produce a variety of toxic effects. As TCE

loses chlorine molecules, it becomes cis-1,2 dichloroethene (DCE) (two chlorines), and then

vinyl chloride (one chlorine). Stripping away the last chlorine produces ethene, which is

harmless.

        From 1937 until 2006, Johnson Controls and its predecessor operated a manufacturing

facility in Goshen, Indiana. During its operations at that facility, Johnson Controls manufactured

control devices for measuring temperature, pressure, and liquid flow that were used in

commercial heating, refrigeration, and environmental control systems. Certain of those

manufacturing processes entailed the use of a vapor degreaser that used the solvent TCE, though

Johnson Controls ceased using TCE at the site by 1998. Johnson Controls was a generator of

hazardous waste under the Resource Conservation and Recovery Act, and it contributed to the

handling, storage, treatment, transportation, or disposal of solid and hazardous waste.

        After the passage of the Resource Conservation and Recovery Act, Johnson Controls

elected to pursue closure of its waste management units instead of seeking a permit for the

treatment, storage, and disposal of hazardous waste. In 1991, Johnson Controls conducted soil

                                                 3
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 4 of 58


and groundwater sampling as part of its closure activities, and it discovered a large amount of

TCE contamination in onsite soil and groundwater. Further investigation revealed a plume of

contamination extending downgradient from the site, into a residential neighborhood. In early

1992, Johnson Controls identified homes in the vicinity of the site that might have private wells,

and those homes were each connected to the municipal water supply to avoid exposure to

contaminated groundwater.

       The following figure is a more recent depiction of the scope of the plume of groundwater

contamination:




[Jx. 2, fig. 7 1]. The red line depicts the approximate area in which the shallow groundwater

contamination exceeds the regulatory screening level (for vapor intrusion). The Johnson Controls



1
 The Court cites to the trial exhibits as Jx. (Joint Exhibit), Px. (Plaintiffs’ Exhibit), and Dx.
(Defense Exhibit). The Court cites to the transcript as Tr. and to docket entries as DE.
                                                  4
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 5 of 58


site (at which the buildings have since been demolished, leaving only the building slab) is at the

right side of that area. To the site’s left is a neighborhood consisting primarily of residences, plus

some commercial buildings. At the far left (west) end of the plume is Goshen High School. All

of the homes in that area are connected to municipal water. Johnson Controls has also conducted

follow-up investigations to confirm that all structures in that area and farther downgradient (to

the west) past the high school receive city water bills and do not have private wells in use.

       High levels of TCE contamination have consistently been detected in the soils at the site.

Though no off-site soil contamination exists, the on-site soil contaminated the groundwater,

which then carried the contamination into the neighborhood, as shown above. The water table in

the area is about ten to fifteen feet below ground level. The groundwater contamination at the

site is relatively shallow, but it becomes deeper as the groundwater carries the contamination off-

site, into the neighborhood, leading to contamination in both the deep and shallow groundwater.

The following figure depicts the underground geology and the areas of contamination across a

cross-section of the plume:




                                                  5
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 6 of 58


[Jx. 1, app. B]. The TCE contamination (depicted in orange) mostly stays near the ground

surface. As the contamination gets farther from the site, the contamination consists primarily of

the degradation products of DCE (blue) and vinyl chloride (green), since the TCE naturally

degrades over time.

       When Johnson Controls discovered the groundwater contamination in the 1990s, it

expressed concern that the contamination may reach one of the wellfields from which the City of

Goshen draws its drinking water, as the site is located about a mile southeast of the North

Wellfield. In 1997, however, the City of Goshen had a wellhead protection report prepared, as

required by the Safe Drinking Water Act. That report, prepared by Peerless, determined that the

groundwater in the area of the wellfield generally flows from the northeast, and that the wellfield

primarily draws its water from that direction. The report estimated the area from which the

wellfield draws water over one-year and five-year periods. The Johnson Controls site, which is to

the southeast of the wellfield, was not within either of those capture zones, and the site was not

identified as a potential source of contamination for the wellfield. [Dx. V-2]. The Peerless report

has been periodically reviewed since it was issued, and has not materially changed. [Dx. L-4].

       In 2011, Johnson Controls also began to investigate the possibility of vapor intrusion by

TCE. In a typical vapor intrusion pathway, contamination in the shallow groundwater volatizes

into vapors. 2 The vapors then rise through the soil towards the surface. When those vapors

encounter a structure, they can enter the structure through cracks or other openings, and can thus

cause indoor air to be contaminated. The vapors can also infiltrate sewer lines or other

preferential pathways and travel to and enter a structure through those avenues. Johnson Controls




2
  As explained below, the Court does not find that the neighborhood is at risk of vapor intrusion
through lateral diffusion of vapors through the soil from the site into the neighborhood.
                                                 6
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 7 of 58


had previously believed that the off-site contamination was only in the deeper groundwater,

which does not present a risk of vapor intrusion. Johnson Controls discovered, however, that the

shallow groundwater was contaminated as well, so it tested the subslab vapor levels and then

followed up with indoor air tests.

         Many of the subslab tests revealed vapors far in excess of the regulatory screening level,

and fifteen homes had tests exceed the then-applicable screening level in their indoor air or

crawlspace. All fifteen of those homes (depicted in yellow in the figure on page 4) had vapor

mitigation systems installed. 3 Vapor mitigation systems, which are commonly used for radon,

draw air from below the slab and vent it to the outside air. By creating depressurized conditions

below the slab, they inhibit vapors from entering the structures. Vapor mitigation systems are

considered the presumptive remedy for vapor intrusion, and they are used for that purpose at

many sites.

         The mitigated homes have all had multiple rounds of testing conducted since the systems

were installed. Several of the homes have not had any TCE detected at all since then. Though

TCE has been detected in other homes, any detections have been at much lower levels, and no

indoor air test has exceeded the agency screening levels since the systems’ installation. In

structures without mitigation systems, no indoor air test has ever exceeded the applicable

screening level. Indoor air at Goshen High School has been tested as well, and no TCE has ever

been detected in those tests.

         Subslab vapors in the neighborhood have reduced substantially since 2011, too. Though

the homes with mitigation systems have not had the subslab vapors tested again (as indoor air

tests in those homes confirm no vapor intrusion above screening levels), other homes have had



3
    The homes with crawlspaces had crawlspace ventilation systems installed in those areas.
                                                  7
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 8 of 58


the subslab vapors tested, and none of those tests have exceeded the subslab screening level since

2011. Some commercial structures have had subslab vapors exceed the screening level in recent

tests, though, including the Interra Credit Union, which is in the neighborhood, and the Weiland

property, which is across the street from and side-gradient to the neighborhood. No indoor air

test in those structures has exceeded the screening level, however. TCE vapors have also been

detected in two sewer lines in the area, but as already noted, no TCE has been detected above

screening levels in any structure since 2011. TCE continues to be detected above the applicable

screening levels in the shallow groundwater in the plume, though. 4

B.      Remedial Activities

        Since 1996, Johnson Controls has participated in Indiana’s Voluntary Remediation

Program, and it has conducted a number of remedial activities under the supervision of the

Indiana Department of Environmental Management (IDEM). Johnson Controls operated a

“pump and treat” system from 1994 to 2012. This system pumped contaminated groundwater

from the ground, treated it, and then discharged the treated groundwater. Over the course of its

operation, this system removed about 11,000 pounds of contaminants, including over 6,000

pounds of TCE. Eventually, however, some of the pumping wells were no longer producing any

contaminants, and others reached a plateau at lower concentrations, so Johnson Controls shut the

system down with IDEM’s approval.




4
 Dr. Keramida opined that the soil and groundwater screening levels represent levels above
which unacceptable vapors are “likely” to result. [E.g., 425-1 ¶¶ 41, 42]. To the contrary, the
screening levels are conservative and are based on the 95th percentile of attenuation rates. [Tr.
573]. Thus, the screening levels actually represent levels at which producing that effect is
unlikely. [Tr. 577–79 (“[Screening levels] are upper-bound levels. So most buildings would be --
95 percent at least would be expected to show greater attenuation.”); Jx. 9 p. 16 (“Because of the
protective assumptions incorporated into screening levels, IDEM expects that site-specific levels
will nearly always exceed screening levels.”)].
                                                8
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 9 of 58


       Johnson Controls has also conducted some targeted remediation of the soils at the site. In

2015, it applied a soil treatment (emulsified zero valent iron) in two areas of very highly elevated

TCE contamination. This treatment involved mixing iron and vegetable oil into the soil to

promote the TCE’s breakdown into innocuous end products. After six months, the concentrations

of TCE in those two areas had been reduced by about 95 percent. Elevated concentrations of

TCE in the soil still exist at many areas across the site, though.

       Most recently, Johnson Controls injected Enhanced Reductive Dechlorination treatment

walls to treat the shallow groundwater. This treatment strategy involves injecting bacteria and

vegetable oil to the subsurface in order to breakdown the TCE. The vegetable oil produces

anaerobic conditions, which allow the bacteria to remove chlorines from the TCE, ultimately

producing an innocuous gas. Johnson Controls began by injecting a pilot treatment wall over the

core of the plume along the site’s western border, nearest to the neighborhood. That portion of

the treatment wall is now mature and has been highly effective. In the immediate area of the

treatment wall, TCE has been reduced by 99 percent, to even within acceptable levels for

drinking water. Other data shows that the treatment wall is functioning well, including large

increases in ethene, the non-toxic end-product.

       The treatment zone has begun to extend downgradient into the neighborhood, as well.

The effects off-site have not yet been as pronounced, and it is still uncertain how far

downgradient the treatment zone will extend. Even if the treatment zone does not degrade the

TCE throughout the plume, however, it can still be expected to have beneficial effects

downgradient. First, by treating the groundwater at the site’s boundary, the treatment wall will

prevent any further loading of contamination from the site, where the soil and groundwater

contamination remains elevated. And relatedly, because the groundwater that flows into the



                                                  9
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 10 of 58


neighborhood will be free of TCE, the concentrations of TCE in the neighborhood should

gradually reduce through the process of attenuation.

       After initial tests proved the pilot wall effective, Johnson Controls extended the western

wall across the length of the site. It also installed two other treatment walls, one near the middle

of the site and the other towards the eastern edge. Preliminary data reflect that those treatment

walls are progressing, but they have not yet reached full maturity, as treatment walls generally

take about a year to mature and only about six months of data are available.

       Johnson Controls has submitted a Revised Remediation Work Plan for IDEM’s approval

as part of the Voluntary Remediation Program. That plan proposes to remediate the shallow

groundwater through the treatment walls just discussed, which have already been injected.

Johnson Controls proposes to continue monitoring those treatment walls and to make further

injections as appropriate. Johnson Controls further proposes to remove the building slab and

pavement at the site and to remove or remediate any soil at the site that exceeds the direct-

contact screening level for TCE. Johnson Controls intends to continue to operate and maintain

the vapor mitigation systems in the neighborhood until the groundwater in the neighborhood has

been sufficiently remediated.

       After Johnson Controls submitted its work plan, IDEM received public comments from

the Plaintiffs’ counsel. IDEM then required Johnson Controls to make revisions to the plan,

which Johnson Controls did. IDEM then accepted another round of comments and held a public

hearing at which the Plaintiffs’ counsel and various residents spoke. IDEM has not yet granted

formal approval for the plan. The Voluntary Remediation Program in which Johnson Controls is

participating does not have enforcement power. However, if IDEM determined that the site

posed an endangerment, or that Johnson Controls was not acting in good faith or not acting in a



                                                 10
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 11 of 58


timely manner, it could terminate Johnson Controls from the Voluntary Remediation Program

and commence an enforcement action.

C.     This Suit

       The Plaintiffs in this suit own or live in three properties in the neighborhood over the

plume. Mr. Stewart’s home abuts the Johnson Controls site, and the VanDiepenbos and

Schmucker homes are immediately to its west. Each of those homes had TCE vapors detected in

their indoor air in 2011, so they each have vapor mitigation systems. The Plaintiffs filed this

action under the Resource Conservation and Recovery Act against Johnson Controls and Tocon

Holdings, LLC. (Tocon has owned the site since 2007, but has not participated in this action and

is in default). They asserted claims under both of the Act’s citizen-suit provisions. First, they

asserted that Johnson Controls is in violation of its obligations under the Act, under 42 U.S.C.

§ 6972(a)(1)(A). Second, they asserted that the contamination may present an imminent and

substantial endangerment to health or the environment, under 42 U.S.C. § 6972(a)(1)(B). They

seek injunctive relief requiring Johnson Controls to remediate the soil at the site, and the shallow

and deep groundwater both on- and off-site.

       The Court previously granted summary judgment for Johnson Controls on the “violation”

claim but denied cross-motions for summary judgment on the “endangerment” claim. The Court

thus held a bench trial over seven days, after which it accepted post-trial filings. The matter is

now ripe for ruling.

                                II. PRELIMINARY MOTIONS

       Before proceeding to the substance of the Plaintiffs’ claims, the Court notes that Johnson

Controls filed several motions to strike testimony by the Plaintiffs’ experts, Dr. Keramida and

Dr. Orris. Johnson Controls first argues that the experts’ written testimony exceeded the scope of

their expert reports. Johnson Controls also objected at trial to various testimony and exhibits on

                                                 11
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 12 of 58


that basis, and the Court took those objections under advisement. The Court declines to strike

any testimony on this ground. Many of the statements at issue were adequately disclosed in the

expert reports. And to the extent any statements impermissibly stray beyond the expert reports,

those statements would not affect the outcome. Accordingly, the Court denies the first two

motions to strike and overrules the objections on this ground. 5

        Johnson Controls also moved to strike the experts’ opinions under Rule 702. The Court

declines to resolve these motions on their substance. As explained in detail below in discussing

the claims on their merits, the Court does not place weight on the challenged testimony even

assuming it is admissible. Because the Court does not credit the testimony (or has decided that it

does not affect the outcome), the Court need not determine whether the testimony falls short of

Rule 702 as well. For example, Johnson Controls challenges Dr. Keramida’s opinion that the

contamination is at risk of reaching the wellfield. As discussed below, Johnson Controls’

criticisms in that respect are mostly well-taken, and the Court is more persuaded by Johnson

Controls’ expert and other evidence. See LAJIM, LLC v. Gen’l Elec. Co., 917 F.3d 933, 946 (7th

Cir. 2019) (“In a case of dueling experts, . . . it is left to the trier of fact . . . to decide how to

weigh the competing expert testimony.”). Whether or not Dr. Keramida’s opinion satisfies Rule

702 would not change the weight the Court gives to it, so the Court need not strike the opinion.

The same goes for the other opinions at issue. The Court therefore denies these motions to strike

as moot.




5
 Some of the exhibits Johnson Controls objected to in its post-trial submission were exhibits it
explicitly said at trial it had no objection to and that were thus admitted without objection
(Exhibits Px. 63, 64, 81, and 87). Those objections are waived.
                                                     12
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 13 of 58


                                  III. CONCLUSIONS OF LAW 6

          The Plaintiffs seek injunctive relief under the Resource Conservation and Recovery Act,

which provides a civil action “against any person . . . who has contributed . . . to the past or

present handling, storage, treatment, transportation, or disposal of any solid or hazardous waste

which may present an imminent and substantial endangerment to health or the environment.” 42

U.S.C. § 6972(a)(1)(B). When that standard is met, a court may restrain the person or “order

such person to take such other action as may be necessary” to eliminate that danger. Id.

§ 6972(a); LAJIM, 917 F.3d at 949.

          An endangerment claim has three elements: (1) that the defendant has generated solid or

hazardous waste; (2) that the defendant is contributing or has contributed to the handling of this

waste; and (3) that this waste may present an imminent and substantial endangerment to health or

the environment. Liebhart v. SPX Corp., 917 F.3d 952, 958 (7th Cir. 2019); LAJIM, 917 F.3d at

941. The parties agree that the first two elements are met. [DE 421, 394, 390]. The only disputed

element is whether the contamination “may present an imminent and substantial endangerment to

health or the environment.” The parties also dispute what, if any, injunctive relief should be

imposed should the Plaintiffs prevail on that issue.

          Several of those terms warrant further explanation. First, the term “endangerment” means

“a threatened or potential harm and does not require proof of actual harm.” Simsbury-Avon Pres.

Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199, 211 (2d Cir. 2009). The statute requires that

the contamination “may present” such an endangerment. 42 U.S.C. § 6972(a)(1)(B). This

wording has been construed as “expansive” and as meant “to confer upon courts the authority to

grant affirmative equitable relief to the extent necessary to eliminate any risks posed by toxic



6
    This section notes further findings of fact where pertinent.
                                                   13
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 14 of 58


waste.” Maine People’s Alliance & Nat. Res. Def. Council. v. Mallinckrodt, Inc., 471 F.3d 277,

287 (1st Cir. 2006); see also Liebhart, 917 F.3d at 958. The combination of these two

probabilistic terms means that plaintiffs need only demonstrate “a reasonable prospect of future

harm,” “so long as the threat is near-term and involves potentially serious harm.” Mallinckrodt,

471 F.3d at 296. At the same time, “there is a limit to how far the tentativeness of the word may

can carry a plaintiff”; “there is no endangerment unless the present or imminent situation can be

shown to present a risk of (later) harm.” Crandall v. City & Cty. of Denver, Colo., 594 F.3d

1231, 1238 (10th Cir. 2010); see also Avondale Fed. Sav. Bank v. Amoco Oil Co., 170 F.3d 692,

695 (7th Cir. 1999).

       The endangerment must also be both “imminent” and “substantial.” An endangerment is

“imminent” if it “threatens to occur immediately.” Meghrig v. KFC Western, Inc., 516 U.S. 479,

486 (1996). “[T]here must be a threat which is present now, although the impact of the threat

may not be felt until later.” Id.; Burlington N. & Santa Fe Ry. Co. v. Grant, 505 F.3d 1013, 1021

(10th Cir. 2007) (“An ‘imminent hazard’ may be declared at any point in a chain of events which

may ultimately result in harm to the public.” (internal alteration and quotation omitted)); Albany

Bank & Tr. Co. v. Exxon Mobil Corp., 310 F.3d 969, 972 (7th Cir. 2002) (“Imminence does not

require an existing harm, only an ongoing threat of future harm.”). Endangerments that existed

only in the past do not qualify. Meghrig, 516 U.S. at 486. Finally, an endangerment is

“substantial” if it is “serious.” Grant, 505 F.3d at 1021. “This does not necessitate quantification

of the endangerment, as an endangerment is substantial where there is a reasonable cause for

concern that someone or something may be exposed to risk of harm by release, or threatened

release, of hazardous substances in the event remedial action is not taken.” Id.; see also Liebhart,

917 F.3d at 959 (holding that RCRA “requires that [plaintiffs] show that contaminants on the



                                                 14
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 15 of 58


property are seriously dangerous to human health (or will be, given prolonged exposure over

time)”).

       The Plaintiffs contend that the contamination here may present an imminent and

substantial endangerment in multiple respects and through various means of exposure. They

argue that the groundwater contamination may present an endangerment to health through

various potential routes of exposure and that it may also present an endangerment to the

environment. The primary emphasis of their claim, though, is that the contamination may present

an endangerment to health through the threat of vapor intrusion into indoor air in the

neighborhood.

A.     Groundwater

       The Court begins with the Plaintiffs’ arguments about groundwater. The Plaintiffs argue

that the groundwater contamination may present an endangerment to health through multiple

avenues: the City’s wellfield, private wells, and waterlines. They also argue that the

contamination in the soil and groundwater may present an endangerment to the environment. The

Court addresses each theory in turn.

       1.       Wellfield

       First, the Plaintiffs argue that the contamination may present an imminent and substantial

endangerment to health because of the risk that it will reach a wellfield from which the City of

Goshen draws its drinking water. The Court does not find that the contamination may present an

endangerment in this respect, though, as the Plaintiffs have not shown that there is any realistic

threat that the contamination will ever reach the wellfield. To the contrary, the evidence

establishes that the contamination is not at risk of reaching the wellfield.

       Both sides have presented expert testimony on whether the contamination threatens to

reach the wellfield. Of the evidence on this issue, however, the Court is most persuaded by the

                                                 15
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 16 of 58


Peerless report, which was commissioned by the City of Goshen in order to manage its

wellfields. The Peerless report was first issued in 1997, and has been evaluated and updated over

the years, most recently in 2017. [Jx. 65 p. 8; Dx. V-2; Dx. L-4]. The Peerless report is not a

made-for-litigation report, and the City of Goshen actually relies on the report to manage and

protect its wellfields, so the Court gives it substantial weight.

       The Peerless report evaluated the one-year (shown in red) and five-year (green) capture

zones for the wellfield and identified each of the potential sources of contamination in those

areas, as shown here:




[Dx L-4, fig. 2]. Neither the Johnson Controls site nor the area into which contamination has

migrated are within those areas—they are below the area depicted in that figure—and the

Peerless report does not identify that site as a potential source of contamination for the wellfield.

The Peerless report is also very conservative, as it is based on pumping rates that far exceed the

actual pumping rates, meaning the wellfield actually draws from a smaller area.




                                                  16
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 17 of 58


       The report reflects several other notable points, too, as testified to by Dr. Zeeb, Johnson

Controls’ hydrogeologist. The figure below, prepared by Dr. Zeeb, includes the Peerless report’s

capture zones (in dashed lines), the capture zones based on the Peerless model but using the

actual pumping rates (in solid lines), and the Johnson Controls site and affected area (in the

lower right, in the area of the orange dots, which reflect monitoring wells).




[Dx 65, fig. 4-3]. The solid black lines show areas of equal elevation of the groundwater

(equipotential lines), with the black arrows pointing perpendicular to those lines, approximating

the direction of groundwater flow. [Tr. 876–77]. The blue lines and arrows in the area of the site

reflect the elevations and flow direction of the groundwater based on measurements taken in

those specific areas.

       This analysis shows that the wellfield draws water predominantly from the northeast,

which is the direction from which groundwater flows in the area. The Johnson Controls site and


                                                17
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 18 of 58


related contamination are to the southeast, though, and are not in the capture zone. In addition, in

the direction of the site, the borders of the one-year and five-year capture zones are almost the

same. In fact, when using the actual pumping rates (shown in solid lines), the one-year (light

green) and five-year (dark green) capture zones are nearly identical in that area. That

demonstrates that water simply does not flow towards the wellfield from that direction. It also

shows, as Dr. Zeeb testified, that using a longer time-horizon would make no difference.

Extending the time of travel to ten years or beyond would only extend the capture zone farther to

the northeast, from where the groundwater flows; it would not extend the capture zone toward

the Johnson Controls site. [E.g., Tr. 885 (“If you pump any longer or if you allow more travel

time, the only thing that happens is the capture zone lengthens to the northeast from where the

water is coming.”)].

       While this analysis also reflects that the groundwater is at a slightly lower elevation at the

wellfield than in the area of the contamination, that does not suggest that the contamination is

flowing towards or may reach the wellfield. Groundwater tends to flow from areas of higher

elevation to lower elevation. But more specifically, it tends to travel in the direction of the

maximum gradient—in the direction of the steepest slope. [E.g., Tr. 876–77 (“And the reason

groundwater flows perpendicular to the equipotential lines [reflecting equal elevations] is that’s

the direction in which the water is most steeply tilted.”), 1015 (“Water flows perpendicular to

equipotentials, all other things being equal. But that doesn’t mean it flows from every point of

higher elevation to every point of lower elevation.”)]. Here, the steepest gradient is generally to

the west or southwest, not to the northwest. For the same reason, the straight-line proximity to

the wellfield does not suggest that the wellfield is at risk, as the groundwater is not moving in

that direction. Thus, it is not accurate to say that the contamination may reach the wellfield



                                                  18
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 19 of 58


because the wellfield is slightly lower than the contamination, or because the contamination is

only a given distance away from the capture zone, or because they are in the same aquifer. [See

Tr. 892].

          In arguing to the contrary, the Plaintiffs and Dr. Keramida rely in large part on water-

level elevations taken from monitoring wells in the immediate area of the contamination, which

show the groundwater gradient pointing toward the northwest, such as shown in the following

figure:




[Jx 2, fig. 4]. This argument assumes, however, that the groundwater continues flowing in that

same direction (and turns even farther north) all the way to the wellfield’s capture zone. Dr.

Keramida offers no analysis to support that assumption, and as already discussed, the Peerless

report and Dr. Zeeb’s analysis provide convincing evidence that it does not.

          As Dr. Zeeb testified, the Peerless report was calibrated most carefully in the area of the

capture zone, but the contamination here is away from that zone, at the fringe of the modeled

area. Minor discrepancies at the fringe of that area do not show that the model is inaccurate in

the area of the wellfield. [Tr. 881–82 (“What we’re looking at in this Peerless line is the edge of

a model. The center portion of that model [closest to the wellhead] has been carefully calibrated

                                                   19
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 20 of 58


to get reliable answers with respect to the wellhead protection area. The edges of the model are

going to match generally but not precisely.”); DE 424-2 (“[O]n a small scale, groundwater flows

partially towards the northwest in the immediate area of the Site, particularly in the shallow

aquifer. But the dominant hydraulic gradient in this area is west[.]”)]. Even then, the Peerless

report is still roughly consistent with the actual measurements taken in the area of the

contamination, showing that the Peerless report reliably reflects the groundwater flow and the

capture zones for the wellfield. [Tr. 881 (“[The equipotential lines are] roughly in the same

place. You would never expect any better agreement than this.”)].

        Of course, the model is not perfect. Actual elevations may differ slightly from the model,

subsurface conditions can affect the flow direction, and groundwater flow can vary over time,

too. [E.g., Tr. 879, 886–87, 959–60, 1002]. The possibility of variations in the groundwater flow

does not suggest that the contamination may pose an endangerment to the wellfield, though. As

already noted, the Peerless model assumed a pumping rate far higher than the actual pumping

rates (about three times the actual rates), but even with that exceedingly conservative

assumption, the contamination still falls outside of the capture zones. 7 The actual pumping rates

(which the evidence offers no indication may increase) show that the contamination is even

farther from the wellfield. [See also DE 424-2 ¶ 6 (“[N]ot only are the simulated capture zones

significantly larger than the capture zones at actual pumping rates . . . , but the capture zones are

also conservatively drawn vis-à-vis any theoretical contaminant impact because contaminants

generally travel at less than the velocity of water.”)]. Given those conservatisms, the possibility




7
 See Tr. 885–86 (“Under worst-case pumping conditions, three times more than they have
pumped in the last decade, we know from the Peerless model that to an approximation -- it’s not
perfect, it’s a model -- groundwater flows along this line, this dashed line[.] . . . Is that line a
magical physical line? No, it’s not. It’s a modeled line, but it’s the best model that we have.”).
                                                 20
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 21 of 58


of variations over time or of localized variations in particular areas does not present a risk that

the contamination may reach the wellfield.

        The other evidence the Plaintiffs cite is unpersuasive. For example, the Plaintiffs cite a

decades-old statement by Johnson Controls’ then-contractor indicating that the contamination

was moving towards the wellfield. That statement was from 1997, though, before the Peerless

report was issued. The Plaintiffs have not shown what evidence that statement was based on,

either, or attempted to engage with those materials to show that they support that conclusion.

Given the age of that statement and all of the evidence over the intervening years, the Court

cannot place any weight on that statement or other similar, dated statements. The Plaintiffs also

argue that the purpose of the former pump-and-treat system was to protect the wellfield, such

that the wellfield is at risk now that the system has been shut down. The parties dispute whether

Johnson Controls in fact operated the system for that purpose. Regardless, speculating about

Johnson Controls’ motives years ago when it installed and operated the system, and extrapolating

from there whether the wellfield is currently at risk, offers little support for the Plaintiffs’

position, particularly in light of the more recent evidence and analysis already discussed.

        Finally, even if there was some possibility that some amount of contamination might

someday reach the wellfield, the Plaintiffs have failed to offer any basis upon which to find that

the endangerment would be substantial. Unless the level of contamination would be significant

enough to pose a risk to health (or impair the City’s ability to use the wellfield, as might present

an endangerment to the environment, as discussed below), it would not pose an “imminent and

substantial” endangerment. The Plaintiffs have offered no evidence about what amount of

contamination may reach the wellfield if it even traveled in that direction, or what level of

contamination may result in the drinking water should that occur—whether it would even be a



                                                   21
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 22 of 58


detectable amount in the millions of gallons of water pumped per day. That’s not to say the

Plaintiffs have to quantify the endangerment, and the legal standard may tolerate a degree of

uncertainty, Interfaith, 399 F.3d at 260, but there still has to be some basis on which to “assess

the magnitude of the possible risk,” Metacon, 575 F.3d at 211–12. Without any basis to evaluate

the significance of the endangerment that might result if the contamination should ever reach the

wellfield, the Court cannot find that the contamination may present an imminent and substantial

endangerment if that happened.

        For those reasons, the Court cannot find that the contamination may present an imminent

and substantial endangerment to health through the risk that it may reach the wellfield. The most

reliable evidence and testimony establishes that the contamination does not pose a threat of

reaching the wellfield, and the Plaintiffs have not shown what sort of endangerment may occur

even if some amount of contamination flowed in that direction. The Plaintiffs thus cannot sustain

their endangerment claim on this basis.

        2.      Private Wells

        The Plaintiffs also argue that residents in the neighborhood may be using private wells

that draw drinking water from contaminated groundwater. Simply put, this claim is far too

speculative to sustain a finding that the contamination may present an imminent and substantial

endangerment. Over 25 years ago, all the structures in the vicinity of the contamination were

connected to City water. Johnson Controls has also conducted multiple investigations over the

years to verify that no private wells are still in use in the area. [E.g., Jx. 49, ex. 9; Tr. 389–91]. It

has confirmed that all the properties over the plume of contamination receive water bills. A

Goshen ordinance also prohibits new wells and requires any old wells in the area to be

abandoned. And while Goshen High School has two irrigation wells, they are not over the plume

and have not had TCE detected. [Tr. 391]. Dr. Keramida suggests in passing that some homes
                                                   22
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 23 of 58


still have wells, [e.g., DE 425-1 ¶ 50], but she gives no reason to believe that any such wells may

be in use now or in the future, much less for drinking water. 8 [See Tr. 147 (“Q. And those homes

where you saw an old well not being used, those houses were on city water, correct? A. Yes, they

are.”)]. Tellingly, the Plaintiffs did not even mention this theory in their closing argument or

post-trial brief.

        If there is no realistic, non-speculative risk that anyone is (or will be) drinking water from

private wells in the area, then the groundwater contamination does not present an imminent and

substantial endangerment to health by that route of exposure. See Liebhart, 917 F.3d at 960

(“That is not to say that all the plaintiffs must do is to show some bit of soil on their property that

tests positive for [contaminants]. . . . Of course, there must be accompanying evidence that

establishes some connection between the existing contaminants and some imminent and

substantial endangerment to health.”); Avondale Fed. Sav. Bank v. Amoco Oil Co., 170 F.3d 692,

695 (7th Cir. 1999) (holding that existing contamination did not pose an endangerment absent a

threat of exposure); Miller v. City of Fort Myers, 424 F. Supp. 3d 1136, 1147–49 (M.D. Fla.

2020) (rejecting an endangerment claim where the plaintiff offered only speculation that anyone

may have been drinking from contaminated wells, and collecting cases reaching the same

conclusion absent evidence that people may be drinking contaminated water). Given all the

precautions that have already been taken, the possibility that some unknown person may use a

private well within the area of the contamination is far too remote and speculative to qualify as

an imminent and substantial endangerment. Thus, the Court cannot find that the Plaintiffs have




8
 The Plaintiffs have offered no basis on which to evaluate whether the contamination may pose
an imminent and substantial endangerment through any other route of exposure, such as if the
water was used for irrigation; Dr. Orris confined his opinions to the risks from vapor inhalation,
and the maximum contaminant levels the Plaintiffs cite apply to drinking water.
                                                  23
    USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 24 of 58


met their burden of showing that the contamination may present such an endangerment in this

respect, either.

        3.         Water Pipes

        The Plaintiffs similarly argue that the contamination poses a risk of infiltrating the

drinking water pipes that run through the neighborhood, and may present an imminent and

substantial endangerment to health by contaminating drinking water in that manner. Again,

however, the Plaintiffs’ evidence is far too thin and speculative for the Court to find any realistic

risk that the contamination may infiltrate waterlines.

        As Dr. Zeeb testified, the concentrations at which contamination poses a risk of

infiltrating waterlines are multiple orders of magnitude higher than the concentrations at issue

here. [Tr. 893–96; Jx. 65 p. 11–12; Jx. 66 p. 7; DE 424-2 ¶ 4]. Dr. Keramida opined that the

waterlines were nonetheless at risk, but she did not bring her expertise to bear in forming that

opinion. To the contrary, she relied primarily on an article in the local newspaper about a water

main replacement project by the City of Goshen. [Jx. 50]. The article notes that, as part of the

project, Goshen decided to use upgraded gaskets to protect against TCE contaminating the

waterlines, an upgrade for which Johnson Controls agreed to pay. Dr. Keramida’s report did not

offer any analysis of her own as to whether conditions in the area actually posed a risk of

infiltrating the waterlines. 9 Her report cited an EPA study on permeation or leaching into pipes,

but as Dr. Zeeb testified, that report and its supporting materials indicated that the risk was

present only at levels much, much higher than those found here.



9
  Johnson Controls’ contractor also wrote in a letter to the City that “consideration should be
given to selecting both waterline piping and gasket materials that will remain resistant to long-
term degradation or permeation by residual chemical solvents such as TCE.” [Px. 265 p. 4]. That
mild caution is a far cry from indicating that the contamination may present an imminent and
substantial endangerment by permeation of waterlines.
                                                 24
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 25 of 58


          In addition, neither Dr. Keramida nor the Plaintiffs have conducted any tests to confirm

their theory that contamination may be infiltrating the waterlines. If the contamination posed a

threat of infiltrating the waterlines, the Plaintiffs offer no reason to believe it would not have

done so already. Yet they never took any water samples from their homes (or any other homes)

to determine whether any TCE was present in the water. 10 Not only does that leave them with an

evidentiary deficit, it undercuts the credibility of this argument. If Dr. Keramida or the Plaintiffs

believed there was any risk to their water, they could have easily conducted a test to protect their

own safety, but they have not done so. And again, even if there was some risk that TCE might

infiltrate the water lines, the Plaintiffs have offered no evidence that it may do so in amounts

significant enough to pose any risk to their health. Thus, the Court cannot find that the

contamination may present an imminent and substantial endangerment to health in this respect

either.

          4.     Threat to the Environment

          The Plaintiffs further argue that, apart from any endangerment to health, the

contamination’s presence in the ground means that it may present an imminent and substantial

endangerment to the environment. This theory is a narrow one; the Plaintiffs expressly withdrew

any claim that the contamination may present an endangerment to any ecological receptors (like

plants, wildlife, or organisms). 11 [DE 417 p. 52]. The theory is thus that the contamination may


10
   The following exchange with Dr. Keramida sums up the holes in the Plaintiffs’ evidence on
this issue: “Q. You’re not aware of any such contamination entering the waterlines, correct? A. I
have not seen data to show that the drinking water in those lines is impacted by TCE. Q. And
you’ve conducted no testing of any of the drinking water inside of any of these homes in the
neighborhood, correct? A. That’s correct. Q. And nowhere in your report do you analyze the
level of TCE contamination that would be required to penetrate the city waterlines, correct? A.
That’s correct.” [Tr. 147].
11
   Johnson Controls argues that the Plaintiffs withdrew the entirety of their endangerment-to-the-
environment argument by withdrawing any argument as to ecological receptors. The Court
disagrees. The argument that remains is narrow, but the Plaintiffs did not withdraw their
                                                  25
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 26 of 58


present an endangerment to the environment through its presence in the soil and groundwater,

even absent any secondary effects.

       The Court cannot find an endangerment in this respect. As discussed at summary

judgment, contamination’s presence alone does not equate to an imminent and substantial

endangerment to the environment. RCRA “is not a ‘cleanup’ statute.” LAJIM, 917 F.3d at 949;

see Meghrig, 516 U.S. at 483. An endangerment claim requires a “risk of harm,” Liebhart, 917

F.3d at 958, and authorizes injunctive relief only as “necessary to prevent harm[.]” LAJIM, 917

F.3d at 949. A substance that is present in the environment but threatens no harm does not pose

an imminent and substantial endangerment to the environment. See Grant, 505 F.3d at 1021

(“[A]n endangerment is substantial where there is reasonable cause for concern that someone or

something may be exposed to risk of harm . . . in the event remedial action is not taken.”

(emphasis added)). 12 It may well be desirable for nature to remain in a pristine condition, but an

endangerment claim requires some threatened or potential effect beyond the fact that a substance

is present belowground that is not naturally occurring. Miller, 424 F. Supp. 3d at 1146–47 (“The

mere presence of contamination is alone not enough to constitute an imminent and substantial

endangerment. This is true even for groundwater—the simple existence of contaminated

groundwater does not automatically impel an endangerment claim.” (internal quotations and

citations omitted)); Tri-Realty Co. v. Ursinus College, 124 F. Supp. 3d 418, 454 (E.D. Pa. 2015)

(“To hold that any amount of pollution that impairs the purity or natural state of some element of



argument that the contamination’s presence in the soil and groundwater may present an
endangerment, and Johnson Controls had an opportunity to address that argument at trial.
12
   See also LAJIM, 917 F.3d at 949 (“We sympathize with plaintiffs’ position—TCE is a
dangerous contaminant and the current plan leaves the contamination in place (though contained
and restricted from access). But, despite plaintiffs’ characterization, the RCRA is not a ‘cleanup’
statute. . . . The RCRA does not require a court-ordered cleanup where the court has not found
such action necessary to prevent harm to the public or the environment.”).
                                                 26
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 27 of 58


the environment endangers the environment would be to render the word ‘substantial’

superfluous, as practically any addition of a pollutant into the environment would give rise to

liability.”); Tilot Oil, LLC v. BP Prods. N. Am., Inc., 907 F. Supp. 2d 955, 967–68 (E.D. Wis.

2012).

         To adopt a broader rule would contradict with the text and structure of the statute. As

already discussed, relief on an endangerment claim in a citizen suit is authorized only as

necessary to prevent harm from an imminent and substantial endangerment. 42 U.S.C.

§ 6972(a)(1)(B); LAJIM, 917 F.3d at 949. The Act gives broader authority to the agencies,

though. Whenever “there is or has been a release of hazardous waste into the environment,” an

agency “may issue an order requiring corrective action or such other response measure as [it]

deems necessary to protect human health or the environment.” 42 U.S.C. § 6928(h); see also Ind.

Code § 13-22-13-1, -2 (likewise for the state agency). That provision does not include the

“imminent and substantial endangerment” qualification like the citizen-suit provision. In

implementing that action, an agency could decide to authorize a site’s closure even with waste

remaining in place permanently, so long as measures are taken to prevent harm to health or the

environment. [See Tr. 543–44; Jx. 3 p 2 (noting that IDEM may authorize closure with

contamination in place with appropriate institutional controls)]. Accepting the Plaintiffs’

argument that the existence of contamination in the ground or groundwater itself constitutes an

endangerment to the environment and mandates injunctive relief would read the phrase

“imminent and substantial endangerment” out of the statute and would transform an

endangerment claim to a clean-up statute, which the Seventh Circuit has held it is not. LAJIM,

917 F.3d at 949; see also Tri-Realty, 124 F. Supp. 3d at 456.




                                                 27
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 28 of 58


       The inquiry is thus not whether contamination exists somewhere in the environment, but

whether that contamination may present a risk of harm to some aspect of the environment. See

Metacon, 575 F.3d at 211–15 (affirming summary judgment against an endangerment claim even

though some soil samples exceeded the agency screening level); Avondale, 170 F.3d at 695

(affirming summary judgment against an endangerment claim despite the presence of

contaminants in the ground that could pose a danger if a route of exposure ever materialized);

Mallinckrodt, 471 F.3d at 282 (noting with approval the district court’s recognition that “the

mere presence of mercury contaminated sediments is alone not enough to constitute an imminent

and substantial endangerment”); Tri-Realty, 124 F. Supp. 3d at 456 (“[A]n imminent and

substantial endangerment to the environment in and of itself may exist if contamination threatens

the ability of a non-living element of the environment to serve some potential function in the

local ecosystem.”).

       The contamination here does not pose such an endangerment. Again, the Plaintiffs do not

claim that the contamination may present a risk to any plants or wildlife or any other living

things. Nor does the evidence suggest that the contamination threatens to impair any potential

function of the local ecosystem. As discussed above, the contamination is not at risk of reaching

the wellfield, either. While there is still contamination in the soil and groundwater, the scope of

contamination is generally stable or improving. Though there is a degree of variability over time,

and some wells have reflected increases in TCE, the levels of contamination are generally

decreasing. [Jx. 66 p. 8–10]. In addition, the Enhanced Reductive Dechlorination treatment walls

further decrease the risk of an endangerment through worsening or migration of the plume.

Those treatment walls break down the TCE as it travels across the site or reaches its border,

which mitigates the possibility that contamination at the site could lead to worsening of the



                                                 28
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 29 of 58


contamination downgradient or to further migration. [Jx. 66 13]. To the extent those effects may

nonetheless occur in some amount, they are too minor to characterize as a “substantial

endangerment” to the environment.

         For the same reason, the Court cannot find that any leaching of TCE from the on-site

soils into the groundwater may present an imminent and substantial endangerment to the

environment. Any TCE that leaches into the groundwater is unlikely to travel any farther than the

border of the property where the treatment wall has been installed—TCE is being reduced by

more than 99 percent within the area of the western treatment wall. [Jx. 2, p. 12, fig. 5]. The

TCE’s travel over that short distance does not threaten any serious harms to the environment and

is not itself significant enough to constitute a substantial endangerment to the environment. See

Tilot Oil, 907 F. Supp. 2d at 968 (holding that the lack of serious and ongoing threat, plus the

remediation activities already undertaken, meant that the contamination did not present an

imminent and substantial endangerment to the environment).

         The Plaintiffs rely on PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610, 618 (7th Cir.

1998), for the proposition that leaching to the groundwater constitutes an endangerment. But

there the court affirmed an endangerment finding based on a “danger to the groundwater”

because a cleanup was “necessary in the interest of health[.]” Id. The Plaintiffs argue that the

court really meant that there was an endangerment to the environment alone, as the district court

had found that the groundwater did not flow into a source of drinking water (a finding that was

never mentioned in the court of appeals’ decision, and that even the district court didn’t mention



13
  Jx. 66 p. 3 (“Ongoing treatment of groundwater contamination at the Site is reducing the mass
of chlorinated ethenes migrating from the Site. The rate of migration will continue to decrease as
the biobarriers continue to develop. . . . I expect that a fully mature set of biobarriers at the Site
will further reduce the migration of chlorinated ethenes from the Site and continue to support
downgradient enhanced natural attenuation processes[.]”), p. 8, 10.
                                                  29
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 30 of 58


in connection with its endangerment finding). That’s not what the Seventh Circuit said though—

it affirmed based on a threat to “health,” id., a threat that is not present here. In addition, as

already explained, the Court does not find that any impacts from leaching or migration are

occurring or threatened here to a significant enough extent to qualify as “imminent and

substantial” endangerments anyway.

        The Plaintiffs also lament the pace and extent of remediation that has occurred over the

years and argue that an injunction is necessary to effect a conclusive and comprehensive remedy.

That puts the cart before the horse, though; the Plaintiffs have to establish an endangerment

before the Court can impose injunctive relief. Their desire to remove the contamination more

quickly or thoroughly than is occurring does not mean that the contamination that remains in

place may present an imminent and substantial endangerment. Tilot Oil, 907 F. Supp. 2d at 967

n.16 (“Ultimately, [the plaintiff’s] argument appears to be that [the defendant] is simply not

doing enough regarding the speed of cleanup. However, RCRA is not intended to remedy such a

situation so long as there is no potentially imminent and substantial endangerment.”).

Accordingly, the Court does not find that the Plaintiffs have proven that the contamination may

present an imminent and substantial endangerment to the environment.

B.      Vapor Intrusion

        Finally, the Plaintiffs argue that the threat of vapor intrusion in the homes and structures

in their neighborhood may present an imminent and substantial endangerment to health. TCE

from the site migrated to the shallow groundwater, creating a plume of contamination extending

into the neighborhood. TCE in the groundwater can volatize into vapors, which then rise through

the soil above the groundwater (the vadose zone) to reach the surface. When the vapors

encounter a structure, they can enter the structure through cracks or other openings and infiltrate

the indoor air. If the vapors do so in sufficient amounts, they can pose health risks. The evidence
                                                   30
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 31 of 58


shows that TCE vapors in fact infiltrated the indoor air of a number of structures in the Plaintiffs’

neighborhood. The Plaintiffs thus argue that there is an ongoing threat of vapor intrusion by

contaminants that are seriously dangerous to their health.

       This theory presents a closer call than the others, but the Court cannot find that the

Plaintiffs have proven that the contamination may present an imminent and substantial

endangerment in this respect either. In sum, after vapor intrusion was first discovered in the

neighborhood, vapor mitigation systems were installed in every structure that has ever had an

indoor air sample exceed IDEM’s screening level. Since then, not a single indoor air sample in

any structure has exceeded those screening levels. Those samples and other lines of evidence

prove that the mitigation systems—which are commonly used for this purpose—are successfully

preventing any serious health risk; to the extent an endangerment existed before, Johnson

Controls has already taken the steps necessary to eliminate that risk. The evidence does not show

a risk of vapor intrusion in harmful levels in unmitigated structures or through preferential

pathways, either. In addition, the treatment wall that has already been installed at the site’s

border minimizes the risk that contamination may worsen and cause exposures greater than those

currently observed. Finally, the Court finds that IDEM’s screening levels represent levels at

which no appreciable risk of harm is present, and that Dr. Orris’ opinions and the other levels the

Plaintiffs resort to do not support a contrary finding. That the tests consistently show any

exposure to be below those screening levels thus demonstrates that any vapor intrusion does not

pose a serious health risk. The testimony by Johnson Controls’ toxicological and epidemiological

experts, whom the Court found to be credible, further supports that finding.

       The Court must begin with a word of explanation on the significance of agency screening

levels, which factor heavily in the parties’ arguments and thus the Court’s discussion. As



                                                 31
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 32 of 58


relevant here, an endangerment claim requires the Plaintiffs to “show that contaminants on the

property are seriously dangerous to human health (or will be, given prolonged exposure over

time).” Liebhart, 917 F.3d at 959. There is no requirement, however, “for a plaintiff to make ‘a

particular quantitative showing as a sine qua non for liability.’” Id. (quoting Interfaith Cmty.

Org. v. Honeywell Int’l, Inc., 399 F.3d 248, 260 (3d Cir. 2005)). Likewise, “RCRA does not

require that plaintiffs demonstrate contamination above some agency-derived threshold level of

concentration.” Id. Thus, “state environmental standards ‘do not define a party’s federal liability

under RCRA.’” Metacon, 575 F.3d at 212 (quoting Interfaith, 399 F.3d at 261 n.6); Tilot Oil,

907 F. Supp. 2d at 965 (“RCRA does not incorporate or otherwise rely solely on reference to

regulatory standards, let alone any specific standard.”).

       Even though they are not determinative, agency screening levels still play a central role

in the parties’ arguments. As this discussion shows, however, the reason for that is not that the

levels create legal requirements. Instead, the reason is that the Plaintiffs have chosen to rely

almost entirely on screening levels as their evidence that the levels of contamination here are

seriously dangerous to human health. An endangerment claim requires more than the presence of

a potentially harmful contaminant; “there must be accompanying evidence that establishes some

connection between the existing contaminants and some imminent and substantial endangerment

to health.” Liebhart, 917 F.3d at 960.

       Agency screening levels are one source of evidence that can supply that link. See

Interfaith, 399 F.3d at 261 n.6. (Expert testimony is another, and both parties offer that evidence

as well, as discussed below.) The Plaintiffs rely on various screening levels to draw a bridge

between the contamination here and an imminent and substantial endangerment to their health.

Johnson Controls, in turn, relies on IDEM’s screening levels as indicative of levels at which no



                                                 32
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 33 of 58


risk exists. That requires the Court to evaluate the nature and significance of the screening levels

and decide what weight to place on them—along with the testimony from the medical,

toxicological, and epidemiological experts. In doing so, the Court is not treating those levels as

legal requirements but is simply evaluating to what extent the comparison to those levels reflects

that the exposures at issue here may present an endangerment to health. With that caveat, the

Court proceeds to the substance of the parties’ arguments.

       1.      Vapor Intrusion in Mitigated Homes

       At the outset, the Court acknowledges that TCE has been detected in the indoor air of

homes in the neighborhood at levels that far exceed IDEM’s screening level, which is 2.1 µg/m3

(micrograms per cubic meter) for indoor air. In May 2011, TCE was detected in the Schmuckers’

home at 100 µg/m3 in the basement and 21 µg/m3 on the first floor, in the VanDiepenbos’

basement at about 18 µg/m3, and in Mr. Stewart’s basement at 5.2 µg/m3. TCE was detected in

other homes in amounts as high as 180 µg/m3, which substantially exceeds IDEM’s screening

level. [Jx. 2, table 9]. On their own, those samples would present cause for concern.

       Since those samples were taken, though, every home in which an indoor air sample

exceeded IDEM’s screening level has had a vapor mitigation system installed. After 2011,

multiple rounds of testing have been conducted, in both mitigated and unmitigated homes, and

not a single test of indoor air has exceeded IDEM’s screening level. The VanDiepenbos and

Stewart homes, along with several others, have not had any TCE detected in any sample since

the mitigation systems were installed. Other homes, including the Schmuckers’, have had some

TCE detected, but in much smaller amounts. Even in those homes, most of the tests have been




                                                 33
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 34 of 58


non-detect for TCE, and many of the detections were in the range of an order of magnitude

below the screening level. 14 After 2011, only two tests have even exceeded 1.0 µg/m3.

         As discussed in greater depth below, IDEM’s screening level is a health-protective level

at which no adverse health effects are expected, even if the most sensitive populations are

continuously exposed to the substance in that amount for 30-years. [See Jx. 9 p. 15; Jx. 62 p. 5;

Dx. O-1 p. 4; Tr. 1110–11]. The fact that sampling has not detected a single concentration of

TCE in that amount since 2011 (much less continuously so) is strong evidence that exposures at

levels capable of causing adverse health effects are not occurring in the area. 15 [See Jx. 3 p. 3

(“In summary, the 2018 sampling results again confirmed the systems are effectively eliminating

VI [vapor intrusion] risk because TCE was not detected in indoor air except for in two homes,

and those two showed TCE concentrations well below the IDEM screening level.”)].

         The Plaintiffs attempt to downplay the significance of these tests, but the Court is

unpersuaded by those arguments. First, as the Plaintiffs note, the homes have not been subject to

continuous testing. Most of the mitigated homes have had three rounds of testing since the

mitigation systems were installed—in 2011, 2018, and 2019. More frequent testing would have

provided stronger evidence, and the Court acknowledges that these tests themselves are not



14
   Two homes had tests over the screening level in October 2011, after the mitigation systems
were first installed, but in the crawlspace, not in indoor air, and no test after 2011 has exceeded
the screening level in any area. In one of those homes, the mitigation system was modified after
the October 2011 testing. [Jx. 25 p. 14]. No TCE was detected in the next two sampling rounds
in that home, and only 0.12 µg/m3 was detected in the most recent round.
15
   The highest detection has been 1.9 µg/m3, which is still below the 2.1 µg/m3 screening level.
Dr. Keramida suggests that the vapors may have actually been above that level because
laboratory results often have a margin of error of 10 to 20 percent. [Jx. 53 p. 9]. She does not cite
a source for that margin, though, nor does she identify the margin for this particular test.
Regardless, as discussed elsewhere, screening levels are not thresholds at which a risk of adverse
health effects begins, and they already have margins of safety built in; even if the actual
concentration was higher by 20 percent, there would still be no appreciable risk of a health
effect. This test below the screening level thus fails to show that a health risk may be present.
                                                  34
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 35 of 58


dispositive. But still, scores of tests have been conducted in these homes over multiple rounds of

testing, and they have uniformly shown that vapors are not present in indoor air above the

screening levels, which the Court views as a strong line of evidence. 16 [See Tr. 420 (“When you

look at state guidance and how you assess the effectiveness of a mitigation system, the first line

of evidence is the indoor air.”)]. In addition, the Plaintiffs (who have the burden of proof) could

have conducted further testing if they did not believe that the tests conducted by Johnson

Controls were representative of the actual indoor air exposures that are occurring. Yet they have

not done so. In fact, they have not conducted a single sample of indoor air, which undercuts their

argument that the number of tests has been deficient.

         Dr. Keramida also relies on a study to argue that the concentrations being captured by the

tests are likely not representative of the actual conditions over time. 17 Again, the Court is

unpersuaded. Dr. Keramida cites an EPA Errata document that notes that “a single, randomly

drawn, one-day sample had an approximately eighty percent chance of being less than the true




16
   In response to the Plaintiffs’ post-trial submission of an exhibit not offered at trial, Johnson
Controls submitted the results from the most recent round of testing in early 2020. [DE 462-1].
The Plaintiffs did not respond or object to the consideration of that data. Those results reinforce
these findings. Of the 17 homes that had their indoor air tested, 15 had no TCE detected at all;
one detected about 0.65 µg/m3 in the basement but none in the first floor; and another detected
0.34 µg/m3 in the basement and 1.1 µg/m3 in the first floor—all well below the screening level.
A number of homes had their subslab vapors tested too. None of those tests exceeded or even
approached the subslab screening level, and 10 of them did not detect any TCE at all. The Interra
Credit Union also had detections of only 1.1 µg/m3 and 0.92 µg/m3 of TCE in indoor air, well
below the screening level for commercial structures of 8.8 µg/m3. (The Court has considered the
Plaintiffs’ post-trial submission as well, though there is no apparent reason for its late
submission, but to be clear, the Court’s conclusion does not turn on whether the Interra Credit
Union is currently occupied.)
17
   In a supplemental report, Dr. Keramida opined that the presence of PCE in indoor air
demonstrated that vapor intrusion was occurring, even if TCE was not detected at the time of the
test, because PCE has a longer atmospheric lifetime. [Jx. 51 p. 14–15]. The Court cannot find
that opinion to be sound, though, for substantially the same reasons noted by Dr. Dawson in
response. [Tr. 606–07].
                                                  35
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 36 of 58


mean” of the level of vapor intrusion that was actually occurring, given the spatial and temporal

variability of vapor intrusion. 18 [Jx. 51 p. 15–16, ex. 12; DE 425-1 ¶ 46]. The parties dispute

whether this was meant to reflect only the observations at a single site or was representative of

vapor intrusion sites in general. 19 Even accepting this statement on Dr. Keramida’s terms,

however, offers little support for the Plaintiffs’ position.

         First, the tests here were neither “single” nor “randomly drawn.” As already noted, scores

of tests have been conducted in the neighborhood, and multiple rounds of tests have been

conducted in every home, not just one. The tests were not random, either, but were taken at times

most likely to reflect the worst-case conditions. [See Jx. 2 p. 7 (noting that sampling was

conducted “during the heating season in the early spring of 2019”); Jx. 10 p. 22 (recommending

that samples be taken “during the late winter or early spring” and while a heating system is

operating, to capture “worst case conditions”); Tr. 479 (noting that sampling was conducted

during the “worst-case season”); Tr. 719]. In addition, one hundred percent of the tests of indoor

air have been below the screening level. [Jx. 3 p. 5 (“All detections of cVOCs in indoor air of

homes with mitigation systems have been below IDEM screening levels. This indicates to IDEM

that the mitigation systems are adequately addressing the vapors in indoor air.”)]. Moreover, as

Dr. Dawson testified, homes with mitigation systems are less subject to variability, which further

reduces any concern that the tests are not reflective of the true conditions. [Tr. 625].




18
   There is no dispute, however, that the tests accurately reflect the conditions during the 24-hour
period each test was conducted.
19
   The study on which this statement was based offers its own disclaimer in that regard: “[I]t is
unknown whether or not the data from this study site are representative of other VI-sites, so
caution should be exercised in extending lessons-learned at this site to other VI sites.” [Jx. 51,
ex. 11 p. 200].
                                                  36
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 37 of 58


       The Plaintiffs also argue that the vapor mitigation systems are not sufficiently effective or

reliable to prevent harmful vapor intrusion, such that an endangerment is at least threatened or

potential, even if it has not been occurring. First, though, the testing data shows that the systems

function quite effectively. Confirmatory sampling is the first line of evidence for determining

whether a mitigation system is functioning properly. [Tr. 420; Tr. 487–88; Jx. 12 p. 1 (“In

Indiana, confirmatory sampling is the primary method for assessing a mitigation system’s

effectiveness[.]”)]. As already discussed, concentrations have dropped dramatically since the

systems were installed, with no screening level exceedances after 2011. [Jx. 2, table 9; Jx. 3 p. 3,

5].

       In addition, vapor mitigation systems are commonplace and are commonly relied on by

regulators in these circumstances to prevent a health risk from vapor intrusion. As Dr. Dawson

testified, these types of systems, which are the same ones used for radon, are “the most common

and successfully employed approach to structure mitigation for VOC vapor intrusion.” [Jx. 73 p.

14; DE 424-1 ¶ 12 (“The use of sub-slab depressurization systems, which inhibit vapors from

migrating through a building’s foundation into indoor spaces, is a common approach to vapor

mitigation, approved by EPA and IDEM. Sub-slab depressurization systems have been installed

on a permanent basis and operate in many thousands, if not millions, of homes around the

country and have been shown to effectively mitigate radon intrusion. More recently, these

systems have been successfully employed to mitigate vapor intrusion by volatile organic

compounds, having been approved by EPA and IDEM for that purpose.”); Tr. 620 (noting that

subslab depressurization systems are “what EPA considers a presumptive remedy, one that has

been shown and demonstrated in the past and in many areas to be effective and appropriate”); Tr.

530 (noting that mitigation systems are in place in at least half of the sites being handled by



                                                 37
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 38 of 58


IDEM’s project manager)]. IDEM shares that view, characterizing depressurization systems as

“the only proven long term mitigation system for sub-surface vapor intrusion.” [Jx. 12 p. 7]. It

further notes that “[d]epressurization systems are the most common vapor mitigation technique

and are successfully employed at myriad sites in Indiana.” Id. p. 2.

        Pressure differential testing further confirms that the systems are succeeding in creating a

vacuum in the subsurface, which inhibits vapors from entering indoor air. Pressure differential

testing is typically the second line of evidence for confirming the effectiveness of mitigation

systems, after indoor air tests. [Tr. 420]. Here, the pressure differential data, which were

collected from 13 of the 15 mitigated homes, reflected positive pressure in the homes relative to

the subslab area, confirming that the systems were working as intended. [Jx. 76 p. 6–7; DE 424-1

¶ 13; Tr. 632 (“[E]very mitigated building on this page shows a . . . positive pressure differential,

which means vapor intrusion was inhibited.”)]. Differential pressure testing in some adjacent,

unmitigated homes also reflected slightly pressurized conditions, indicating that the vapor

mitigation systems’ impact may extend somewhat beyond the footprint of the mitigated homes.

[Jx. 76 p. 7; see Jx. 75 p. 3].

        Other measures further confirm that the systems will continue to provide adequate

protection against a risk of harmful vapor intrusion. When the vapor mitigation systems were

installed, other protective measures were also implemented. Concrete was placed over bare areas

of some of the floors, and cracks and openings were sealed with caulk or other materials, in order

to limit the flow of vapors into the structures. [Jx. 25 p. 12; Tr. 518]. The systems have also been

inspected twice a year, and maintenance has been conducted when appropriate, and those

inspections are planned to continue for as long as the systems are still in use. [Jx. 1 p. 35].

During those inspections, Johnson Controls’ contractor verifies that the systems are functioning



                                                  38
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 39 of 58


properly and are drawing a vacuum, and inspects the areas for any new cracks that may need to

be sealed. [Tr. 518]. The occupants of the buildings are also educated on the systems’

functioning. [Jx. 1 p. 35; Tr. 518]. The systems’ fans produce an audible noise, so if a fan was to

stop running it could be noticed by the occupant, and the systems have manometers that provide

a visual indication that the system is producing a vacuum. 20 [Tr. 518, 731–32].

         As the Plaintiffs note, there is no binding order from a court or agency that compels

Johnson Controls to continue its inspections and maintenance. The Court has no reason to

believe that Johnson Controls will stop doing so, though. Johnson Controls has been consistently

and actively monitoring the contamination in general, and the mitigation systems in particular,

under IDEM’s oversight as part of IDEM’s Voluntary Remediation Program. That program is, as

its name suggests, voluntary, but there is no indication that Johnson Controls may withdraw from

that program or fail to fulfill its commitments. Participating in the Voluntary Remediation

Program is a condition of Johnson Controls’ approved closure plan to terminate its status as a

treatment, storage, or disposal facility. [DE 351 p. 33, 37]. Withdrawing from that program could

subject it to an enforcement action, whereas completing that program would result in a covenant

not to sue. [Id.; Tr. 537, 555]. IDEM is engaged on this issue, too. In response to Plaintiffs’

counsel’s comments to the initial work plan, IDEM directed Johnson Controls to “[d]evelop an

O&M plan to address continued long-term operation and maintenance (O&M) of the residential

vapor mitigation systems,” [Jx. 4], and Johnson Controls updated its plan accordingly. 21 [Jx. 1 p.

35].




20
   One home has an audible alarm installed for its crawlspace system, as the manometer would
not have been accessible to view.
21
   IDEM has not yet granted approval for the plan, nor would its approval prevent an injunction
if an endangerment existed and the plan was insufficient to remedy it, Liebhart, 917 F.3d at 963,
                                                 39
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 40 of 58


        As the Plaintiffs also note, some of the systems have experienced interruptions of some

sort over the years. [Jx. 43]. Those interruptions have not been frequent, though. Most of the

systems have never had any problem, and the few systems that have had issues do not

demonstrate that the systems are inadequate or unreliable. In one home, one of the two fans was

erroneously wired into the wrong side of a light switch that was turned off. The wiring has since

been fixed, though, and even when it was wired improperly the home still did not have any

detections of TCE. [Tr. 414]. Other interruptions occurred only because a home was vacant and

the electricity was turned off. On other occasions, issues were discovered during routine

inspections and were promptly corrected. There is no evidence that any of these interruptions led

to elevated levels of TCE in indoor air; again, not a single indoor air sample since the systems

were installed has exceeded IDEM’s screening level. [Tr. 424].

        In addition, the Plaintiffs have not shown that vapors may enter in harmful amounts if

any of the systems malfunctioned. Given the ongoing inspections, a system could be out of order

for up to six months at the longest. The Plaintiffs have not addressed how quickly the vapors

may begin entering a home if a system stopped, though, and have not offered any basis to find

that harmful levels of vapors could result in that time. In addition, sub-slab vapor levels at

unmitigated homes in the neighborhood have reduced dramatically since the mitigation systems

were first installed in 2011. 22 [See Jx. 2 table 12; Jx. 75 p. 3; Jx. 76 p. 5, fig. 3S.2-4; Tr. 491–92].




but IDEM’s action in this respect helps support the conclusion that the systems will continue to
be adequately monitored and maintained.
22
   The sub-slab vapor levels below the Interra Credit Union have reduced dramatically, too,
though some of them remain above the screening level. [Jx. 2, table 14]. The Plaintiffs also cite
the elevated soil gas levels on the Weiland property. Id. However, the soil gas testing done in the
neighborhood shows that the elevated levels at the Weiland property (which is side-gradient, not
upgradient, from the neighborhood) do not translate to elevated levels in the neighborhood, and
lateral diffusion through the soil is not a threat at that distance. [Tr. 591].
                                                   40
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 41 of 58


In fact, all of those sub-slab tests are now below the soil gas screening levels. 23 [Jx. 76 p. 6, fig.

3S.2-4]. The mitigation systems are not the only precaution, either; contractors also sealed cracks

and installed other barriers to impede vapors’ ability to enter the structures. 24 Given all those

factors, the possibility that a system would malfunction, and would then remain off for long

enough for harmful levels of vapors to enter, is simply too remote and speculative to qualify as

an imminent and substantial endangerment.

         The Plaintiffs also argue that mitigation systems are interim measures that do not

remediate the underlying contamination. The role of an endangerment claim, though, is to

prevent any endangerment to health. Vapor mitigation systems are commonly used for that very

purpose and are successfully doing so here. The contamination is still being remediated under

IDEM’s oversight, but because the vapor mitigation systems and all of evidence just discussed

demonstrate that no serious health risk exists or is threatened, that underlying contamination does

not give rise to an imminent and substantial endangerment.

         2.     Vapor Intrusion in Unmitigated Structures and through Preferential
                Pathways

         The Court likewise does not find that the contamination may present an endangerment in

unmitigated residential or commercial structures or through preferential pathways, either. First,

no unmitigated structures have ever had an indoor air test exceed IDEM’s applicable screening

level. TCE has rarely been detected in any unmitigated residential homes. [Jx. 2 table 9]. The

few detections have mostly been around an order of magnitude below IDEM’s screening level,

and not a single indoor air test has exceeded that level. Id. As just noted, the subslab vapor tests



23
   The test results submitted post-trial are consistent with that finding, as the sub-slab screening
levels were not exceeded in any mitigated or unmitigated homes.
24
   To be sure, these measures do not mean that the basements are hermetically sealed from the
subslabs or that no gaps exist, but they still offer a measure of protection.
                                                   41
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 42 of 58


further support a conclusion that those homes are not at risk from elevated levels of vapors.

Many of the unmitigated homes in the area have never had TCE detected even in the subslab soil

gas, and no TCE has been detected at a residence above IDEM’s subslab screening level since

2011. [Jx. 2 table 12]. The evidence thus does not reflect that these homes are at any risk of harm

from TCE vapor intrusion.

         The same goes for other, non-residential structures in the area. Goshen High School,

which is at the far end of the plume of contamination, has never had any TCE detected in its

indoor air. [Jx. 2, table 10]. Subslab vapor testing at the high school in 2019 only detected TCE

in one of the eight locations tested, and in an amount about half of the screening level. [Jx. 2,

table 13]. Other commercial structures have likewise never had an indoor air test exceed IDEM’s

screening level for commercial properties, which is 8.8 µg/m3. [Jx. 2, table 11]. Even though the

subslab vapors are elevated below the Weiland property (which is northwest of the site), the

indoor air tests have never come within half of the screening level. [Jx. 2, tables 11, 14]. The

closest case is the Interra Credit Union property, which has had indoor air detections of TCE

between 1.8 and 8.4 µg/m3. Even then, every single one of those tests has been below IDEM’s

screening level, which is a health-protective level that already builds in margins of safety. Again,

if the Plaintiffs did not believe the tests that have been conducted accurately reflected the true

conditions, they could have sought to conduct additional tests, but they never did. Thus, for

similar reasons as discussed above, the Court cannot find that the vapors may present an

imminent and substantial endangerment to health in that structure, either. 25



25
  Moreover, even if the Court found that the vapors may present an imminent and substantial
endangerment in this structure, that would not justify the far-reaching injunctive relief and
comprehensive remediation the Plaintiffs seek. Instead, the relief would simply be to require
Johnson Controls to offer to install a vapor mitigation system in that building. That would be
sufficient to eliminate any health risk from vapor exposures in that building.
                                                 42
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 43 of 58


       The Court likewise does not find that the possibility of vapor intrusion through

preferential pathways may present an imminent and substantial endangerment. Preferential

pathways are conduits such as sewer lines that can become infiltrated by vapors and, conditions

permitting, can transport those vapors into structures. The biggest issue posed by preferential

pathways is that they cannot be redressed by vapor mitigation systems. The mitigation systems

pull vapors from the soil below a structure, but preferential pathways can allow vapors to enter

through utility connections instead of rising into a structure from the soil. Thus, if vapor

intrusion from preferential pathways was occurring, some measure other than mitigation systems

would be required.

       The Plaintiffs have not shown that preferential pathways may present an endangerment

here, though. For obvious reasons, homes are designed to prevent gases in the sewer lines from

entering indoor air. The presence of vapors in the sewers thus does not mean that a home is at

risk of vapor intrusion. [Jx. 73 p. 12 (“[V]apor intrusion impacts from utility conduits require

either improperly sealed utility connections to structures or leakage from cracked conduits to the

soil.”)]. Here, most of the sewers that have been tested have not detected TCE. [Jx. 76 p. 8, table

3S.4-1]. Vapors consistent with the site’s signature (meaning a similar ratio of contaminants as at

the site) have been detected in two sewer lines, but the evidence does not suggest that harmful

vapor intrusion is occurring or at risk from either of those lines.

       TCE has been detected in the line by 16th and Egbert, at the southwest corner of the site,

and in the line along Monroe, which runs to the west of the site. [Id.; Jx. 51, ex. 8 fig. 5]. After

TCE was detected in the sewer line at 16th and Egbert, paired samples were taken at the same

time in the sewer and in the indoor air of adjacent homes. [TR. 444]. While TCE was again

detected in the sewer, though in smaller amounts, no TCE was detected at all in the homes



                                                  43
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 44 of 58


connected to that line, indicating that a completed pathway was not present between the sewer

line and the indoor air. [Jx. 2, table 9 p. 8–9; Jx. 73 p. 12]. Other rounds of sampling in that area

have been almost entirely non-detect for TCE, with the sole exception being one detection that

was below the screening level by over an order of magnitude. [Jx. 2, table 9]. The homes along

Monroe have had multiple rounds of testing too, as they sit above the plume and have mitigation

systems. As already discussed, none of those homes have had TCE detected above IDEM’s

screening level since the vapor mitigation systems were installed. The evidence thus fails to

show that homes in the neighborhood are subject to vapor intrusion from the sewer lines. [Tr.

599–600].

       Dr. Keramida’s opinions to the contrary rely on speculation and unexamined

assumptions. For example, Dr. Keramida noted in her initial report that “contaminated gases

from within a sanitary sewer can enter a building directly at any given time, through its sewer

connection, if the building’s plumbing is not designed, constructed or maintained properly.” [Jx.

49 p. 20 (emphasis added)]. She did not proceed to analyze, though, whether that “if” is present

here. [See Tr. 144–45]. Instead, she offered a bare assertion that TCE vapors would have been

found in the indoor air of the homes near 16th and Egbert had they been sampled when that line

was first sampled. [Jx. 49 p. 21]. Nothing in the report connects the dots from that premise to that

conclusion, and the testing data does not show that those conditions are present. Nor did Dr.

Keramida address even at a general level how common the sorts of defects are that might allow

vapor intrusion from the sewers. Her testimony on redirect at trial offered some examples of

problems that may allow vapors to enter, such as if a drain trap dries out. [Tr. 238]. Even then,

her testimony at a high level of generality offers little basis to evaluate the likelihood that such a

defect may occur in the homes at issue here such that they may become subject to vapor



                                                  44
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 45 of 58


intrusion. An endangerment claim does not require that harmful exposures are already occurring,

but it requires more than just a hypothetical, speculative possibility that such an exposure could

occur under some conceivable circumstance. Liebhart, 917 F.3d at 960. The Plaintiffs have not

shown more than a speculative risk that any harmful exposure may occur through the sewer

lines, so the Court cannot find that the contamination may present an imminent and substantial

endangerment in that respect, either.

       3.      Enhanced Reductive Dechlorination Treatment Walls

       Not only does the evidence show that the contamination currently in the neighborhood

does not pose a risk of harmful vapor intrusion, the remedial activities Johnson Controls has

taken at the site ensure that the vapors will not increase and pose a risk in the future. In

particular, Johnson Controls injected Enhanced Reductive Dechlorination treatment walls at the

site. Those treatment walls will prevent the elevated levels of TCE that remain at the site from

migrating into the neighborhood. The on-site contamination thus does not create a risk of

harmful vapor intrusion in the neighborhood.

       First, the Court does not find that the neighborhood is at risk from lateral diffusion of

vapors (meaning lateral migration of vapors through the soil). Though Dr. Keramida opined that

such a risk is present, the Court is persuaded by Dr. Dawson’s opinion to the contrary. [Tr. 591].

As Dr. Dawson explained, elevated concentrations of TCE in the soil vapors correspond very

strongly to the elevated concentrations of TCE in the shallow groundwater. [Tr. 570 (noting that

while vapors diffuse laterally for a short distance, “the highest concentration gradient is between

the source and the ground surface, and that’s the direction that vapors ultimately travel.”), 583–

84 (“That is a classic vapor intrusion pathway evaluation that indicates the groundwater plume is

responsible for -- or was responsible for the exceedances in the subslab, which in turn are where

we saw exceedances in indoor air.”); Tr. 589–91]. That demonstrates that the contaminated
                                                  45
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 46 of 58


groundwater, not lateral diffusion through the soil, is responsible for producing the vapors in the

neighborhood.

         To the extent contamination at the site presents a risk to the neighborhood, then, it would

be through TCE leaching from the soil to the shallow groundwater, which then flows under the

neighborhood, where it could create vapors. [Tr. 591 (“So the soil source zones are contributing

to the groundwater contamination. It’s the groundwater that is flowing laterally. And as it flows,

it off-gases, and we see concentrations in the soil. Where the groundwater isn’t, we see very low

to non-detect soil concentration.”)]. The treatment walls interrupt that process, though, by

removing TCE from the shallow groundwater before it exits the site. [Tr. 1069]. Most notably, a

treatment wall was injected at the western boundary of the site. That treatment wall is mature and

is removing in excess of 99 percent of the TCE from the groundwater in the treatment zone. 26

         It is still an open question how far downgradient that treatment zone will extend and

whether it will remediate the plume of shallow groundwater contamination throughout the

neighborhood. At the very least, however, that treatment wall minimizes the risk of any further

contaminant loading from the site. Even if TCE leaches into the soil at the site, the groundwater

will pass through the treatment wall before entering the neighborhood, so the groundwater that

enters the neighborhood will be clean (or nearly so). [Jx. 66 p. 3 (“Ongoing treatment of

groundwater contamination at the Site is reducing the mass of chlorinated ethenes migrating

from the Site. The rate of migration will continue to decrease as the biobarriers continue to

develop[.]”); Tr. 463 (noting that the treatment wall was installed to prevent any further TCE

loading)]. That process can also be expected to further reduce the vapor levels in the



26
  The treatment wall requires monitoring and may require maintenance over time, but for
reasons already discussed, the Court cannot find a reasonable probability that Johnson Controls
will cease doing so.
                                                 46
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 47 of 58


neighborhood through the process of attenuation. [Jx. 66 p. 8 (“[A]ttenuation of the remaining

source and plume core will result in improvements in water quality downgradient at MW-36WT

as groundwater continues to migrate beneath the neighborhood.”), p. 10 (“[A] bio-barrier is

capable of effecting groundwater remediation throughout a downgradient plume simply by

intersecting and treating the source of the plume.”); DE 424-1 ¶ 7 (“As TCE in groundwater is

reduced through the expansion of the ERD remedy, vapors associated with TCE in groundwater

also will continue to be reduced.”)]. Thus, not only is there no reason to believe that vapor levels

will worsen as compared to the levels that have been observed over the last eight years, those

conditions are likely to continue to improve. And because the evidence already discussed does

not show that the vapors may present an endangerment to the neighborhood under current

conditions, there is no imminent risk that they may do so in the future, either.

       4.      Health Effects and Screening Levels

       Thus far the Court has referred to IDEM’s screening levels. As already discussed, the

reason for that is not that they set legal requirements or that the standards in a given state govern

an endangerment claim in that state. Liebhart, 917 F.3d at 959; Interfaith, 399 F.3d at 260;

Metacon, 575 F.3d at 212. Instead, the Court finds that they are health-protective levels at which

no adverse health effects are expected, and thus reflect the absence of a serious health risk. [See,

e.g., Tr. 788–89 (Dr. Fedoruk)]. The Plaintiffs invoke a variety of other levels and argue that

exceedances of those levels may present an endangerment, but the Court disagrees.

       To begin with, screening levels do not reflect levels above which serious health effects

may occur. Instead, they represent levels at which no effects are expected. [See Jx. 63 p. 20

(noting that a Reference Concentration is defined as an “estimate (with uncertainty spanning

perhaps an order of magnitude) of a continuous inhalation exposure to the human population

(including sensitive subgroups) that is likely to be without an appreciable risk of deleterious
                                                 47
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 48 of 58


effects during a lifetime”)]. They do not represent thresholds for adverse effects, either, as they

have multiple conservatisms built in. [Jx. 63 p. 20 (Dr. Fedoruk); Jx. 9 p. 15 (“In practice, the

protective assumptions built into the screening levels make the probable additional carcinogenic

risk of using those levels under appropriate land use scenarios substantially lower than 10-5. Non-

carcinogenic effects at screening levels are also unlikely, for the same reason.”)]. Exceeding a

regulatory screening level thus does not indicate a risk of an adverse health effect. [Dr. Chang:

Jx. 61 p. 16, 23; Tr. 1110–11 ( “[Reference concentrations are] specifically defined as regulatory

values that are meant to be protective and below which we don’t expect to see adverse health

effects. But they’re not a demarcation of some sort of threshold for health problems.”)].

Exceeding a screening level does not even necessarily prompt any action or cleanup; further

monitoring or assessment will sometimes be the only response. [Dx. G-11 (“[Screening levels]

are chemical-specific concentrations for individual contaminants in air, drinking water and soil

that may warrant further investigation or site cleanup. . . . It should be emphasized the [screening

levels] are not cleanup standards.”); Jx. 9 p. 15 (“Screening levels are like ‘first cut’ values—if

chemical concentrations at a site do not exceed screening levels, the site is generally eligible for

closure, though conditions may apply. An exceedance of screening levels indicates the need for

additional evaluation.”); Jx. 61 p. 16 (Dr. Chang)]. See also Metacon, 575 F.3d at 212–13; Tilot

Oil, 907 F. Supp. 2d at 965.

       Because screening levels represent the lack of a risk, not the threshold for where a risk

may occur, it is inappropriate to cherry-pick the most stringent levels and to suggest that they

reflect the level at which an endangerment may occur. If screening levels are what they claim to

be, then it should be appropriate to use the highest level, not the lowest. If no risk is present at

the highest level, then no risk would be present at the lowest, either, but the lack of risk at the



                                                  48
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 49 of 58


lowest level does not imply the existence of risk at the higher. [Jx. 62 p. 5 (Dr. Chang)]. IDEM’s

screening level is not an outlier, either, as might suggest that it is unworthy of credence; at least a

dozen other states use similar or higher screening levels. [Jx. 73 p. 7; Tr. 1265]. Dr. Keramida’s

practice in her own projects of allowing her clients to pick which screening levels to use further

undermines her effort in this case to apply the most stringent level she can find and to suggest it

represents a level above which a risk to health may exist. [See Tr. 165, 173–74].

       With that understanding, the Court addresses the various other levels the Plaintiffs raise,

beginning with the cancer screening level. For cancer effects, screening levels are based on the

number of additional cancers expected in the background rate in a population, assuming the

population is continuously exposed to the substance for a lifetime. Agencies generally view the

acceptable range of risk to be between one additional cancer in a population of one million

people (10-6) to one in ten thousand (10-4). [Dr. Dawson: Tr. 575–76, 650; Jx. 73 p. 5]. IDEM

uses a cancer screening level based on a risk of one in one hundred thousand (10-5), which is the

traditional risk level used by the RCRA program. [Dr. Dawson: Jx. 73 p. 5; Tr. 684]. The 10-5

cancer risk corresponds to a screening level for TCE of 4.8 µg/m3.

       The EPA, however, uses the 10-6 cancer risk in screening for TCE, which corresponds to

a screening level of 0.48 µg/m3. The Plaintiffs argue that because some tests have detected TCE

above that amount, TCE may present an imminent and substantial endangerment to health. The

Court disagrees. Again, the 10-6 cancer risk equates to an additional one-in-a-million chance of

cancer, assuming a person is continuously exposed to vapors in that amount for their lifetime—

24-hours a day, 365 days a year, for 70 years. Only 16 homes in the neighborhood have ever had

TCE detected above 0.48 µg/m3. Even if multiple people spent their entire lives inside each of

those homes, being constantly exposed to that amount of TCE, giving rise to a one-in-a-million



                                                  49
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 50 of 58


risk, there is still a vanishingly small chance that even a single excess cancer would occur. 27 [See

Tr. 758 (Dr. Fedoruk explaining that if the entire City of Goshen was exposed to a cancer risk of

10-5 for their entire lifetimes, not even a single excess cancer would be expected)]. Not only is

that risk far too remote to be considered an imminent and substantial endangerment, but the

conservatisms built into both the screening level 28 and the exposure assumptions ensure that the

actual risk is much, much lower. [See Jx. 9 p. 15; Tr. 1128, 1132–33 (Dr. Chang)]. In addition,

after 2011, only four homes have had TCE detected in that amount, and no home has had more

than one such detection. That shows that no long-term exposure to this level is occurring, even if

a lifetime of exposure to this level would represent an endangerment. This same analysis would

apply to Dr. Orris’ opinion that an endangerment exists based on the “Inhalation Unit Risk” of a

four-in-a-million chance of cancer at a lifetime of exposure to 1 µg/m3 of TCE. [Jx. 59 p. 11; Tr.

320–21; see also Tr. 1131–32 (Dr. Chang testifying that at an exposure of 1 µg/m3, it would take

one million years of exposure to produce the cumulative amount of exposure at which an

increased risk of cancer in humans has been observed)].

         Testimony by Johnson Controls’ experts further supports that conclusion. As Dr. Fedoruk

testified, even ordinary experiences like taking a cross-country flight or eating peanut butter can

carry a 10-6 cancer risk. [Tr. 756–57]. Dr. Chang likewise testified that toxins in the ambient air

often exceed a cancer risk of 10-5, and that epidemiological studies show that the concentrations

at which an increased risk of cancer has been observed in humans from exposures to TCE were

orders of magnitude higher than the concentrations at issue here. [Tr. 1129–32; Jx. 61 p. 8–9,



27
   Assuming 10 people spent their entire lives inside those homes, such that 160 people were
exposed to a one-in-a-million risk, there is still a greater than 99.98 percent chance that the risk
would not materialize.
28
   Such as the assumptions that the dose–response relation is linear and that no threshold exists
for an increased risk, which are not based on observation. [Dr. Chang: Tr. 1128, 1132–33].
                                                 50
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 51 of 58


18–19]. Even Dr. Orris, the Plaintiffs’ health expert, acknowledged that the levels of exposure

here are comparable to common background levels. [Tr. 335]. Moreover, as Dr. Dawson

testified, even though the EPA uses the 10-6 screening level, it doesn’t necessarily take action

when a test comes back at that level; its response is often just more monitoring. [Tr. 685, 689–

90]. That demonstrates that, whatever value the 10-6 cancer risk level may have for regulatory

screening purposes, it does not show that any exposures here may present an imminent and

substantial endangerment to health. Of course, the Plaintiffs do not have to show that the

contamination will cause adverse effects here; an increased risk can suffice, and the legal

standard is meant to be protective. See Liebhart, 917 F.3d at 958–61. But the Plaintiffs have not

shown more than a de minimis and speculative risk based on the low-level exposures that may

occur here.

       The alternative levels the Plaintiffs invoke for toxic (non-cancer) effects likewise fail to

indicate that the levels of exposure at issue here may present an imminent and substantial

endangerment to health. Screening levels for toxic effects are based on the EPA’s Reference

Concentration, which is defined as “an estimate (with uncertainty spanning perhaps an order of

magnitude),” of a continuous exposure “to the human population (including sensitive subgroups)

that is likely to be without an appreciable risk of deleterious effects during a lifetime.” [Jx. 14 p.

1-1]. In other words, if the entire population was continuously exposed to a substance at that

amount, no appreciable risk of health effects would be expected, even in the most at-risk

populations. The Reference Concentration is then adjusted by exposure assumptions for different

settings to produce screening levels for those settings. It can also be adjusted by a Hazard

Quotient to account for different risk levels.




                                                  51
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 52 of 58


       Agencies typically consider a Hazard Quotient of 1.0 to represent an acceptable risk

level, and IDEM’s residential screening level at a Hazard Quotient of 1.0 is 2.1 µg/m3. Dr.

Keramida opines, however, that a Hazard Quotient of 0.1 should apply, producing a screening

level of 0.21 µg/m3, due to the presence of multiple contaminants. [Jx. 49]. Dr. Keramida has not

shown that using a Hazard Quotient of 0.1 instead of 1 is probative of whether an endangerment

may exist here, though. A Hazard Quotient of 0.1 applies only where multiple contaminants are

present that share the same toxic endpoint. [Dx. G-11 p. 18 (“Site-specific [screening levels]

corresponding to an HQ of 0.1 may be appropriate for those sites where multiple chemicals are

present that have [Reference Concentrations] based on the same toxic endpoint.”); Dr. Dawson:

Jx. 73 p. 6; DE 424-1 ¶ 9].

       TCE does not have the same toxic endpoint as any of the other substances here, though.

[Dr. Dawson: Jx. 74 p. 1; Tr. 581–82].Though the EPA may recommend the use of a Hazard

Quotient of 0.1 for preliminary screening purposes when multiple contaminants may be present,

[Tr. 581–82, 711], the contaminants and their toxic endpoints are already known here. Thus, that

precaution might be appropriate for regulatory or investigatory purposes, but it has no bearing on

the effects associated with the contamination in question here. The screening levels based on a

Hazard Quotient of 0.1 are therefore not useful in evaluating whether the contamination here

may present an endangerment.

       The Plaintiffs also rely on stricter screening levels adopted by EPA Regions 9 and 10.

Those screening levels are also based on the EPA’s Reference Concentration for TCE. However,

because that Reference Concentration is based in part on the risk of fetal cardiac malformations

(extrapolated from animal studies), which can develop during a three-week period during

pregnancy, these regions set screening levels based on the assumption that a risk could occur



                                                52
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 53 of 58


from a three-week exposure period instead of over a lifetime of exposure. The screening levels

are thus slightly lower—2.0 µg/m3 for residential exposures and 8.4 or 8.0 µg/m3 for commercial

exposures—and the agencies seek to prevent even short-term exposures at those levels. [Px. 169

(“If such concentrations are exceeded, measures to expeditiously reduce exposure should be

considered.”), 207].

         The difference in the screening levels themselves is largely academic. Whether the

residential screening level is 2.1 or 2.0 µg/m3, no indoor air test in any home has exceeded those

levels since the mitigation systems were installed. [Jx. 2 table 9]. No test in any commercial

structure has exceeded the Region 10 commercial screening level of 8.4 µg/m3, either. The

highest detection was a single test in the Interra Credit Union of 8.4 µg/m3, which is at—not

above—the screening level, and would not trigger action even under Region 10’s standards. [Px.

169]. Region 9’s commercial screening level is lower, at 8 µg/m3, but the difference is illusory.

Region 9’s calculation produces the exact same level as Region 10, it just rounds it down to the

nearest whole number. 29 [Px. 207 p. 3]. That sort of artificial adjustment may be perfectly

appropriate for regulatory screening purposes, but it bears no connection to evaluating whether

an imminent and substantial endangerment may be present. To the contrary, it is just a further

illustration of how screening levels, with the conservatisms and margins built in by the agencies,

reliably reflect the lack of a risk but not the level above which a risk may be present. [Dr. Chang:

Jx. 61 p. 23; Jx. 62 p. 5]. Thus, again, it is a misuse of screening levels to pick the most stringent

level and then suggest that any higher level of exposure creates a risk of adverse health effects.



29
   “Commercial/Industrial accelerated response action levels are calculated as a time-weighted
average from the RfC, based on the length of a workday and rounding to one significant digit
(e.g., for an 8-hour workday: Accelerated Response Action Level = (168 hours per week/40
hours per week) x 2 µg/m3 = 8 µg/m3).” [Px. 207]. That calculation (168/40 x 2) is actually 8.4,
before rounding down.
                                                  53
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 54 of 58


         The Plaintiffs rely on these screening levels primarily for their short exposure-duration

assumptions. The Plaintiffs argue that if TCE levels rise for even short times, whether due to

variability or because a mitigation system fails, a pregnant occupant could be exposed to a risk of

developmental defects in the baby, thus presenting an imminent and substantial endangerment.

For many of the same reasons already discussed, though, the Court finds the risk of those

exposures to be too remote and speculative. Vapor mitigation systems are reliable and effective,

and the evidence shows that they are successfully preventing harmful levels of vapors from

entering any residences. Speculation that a system could fail, go undetected, and allow vapors to

enter in harmful levels (and remain present for three weeks 30) falls short of establishing the risk

of an imminent endangerment. The Plaintiffs have not shown how quickly or in what amount

TCE could enter a home if a system failed, either. Subslab vapor levels have also reduced

dramatically and are below screening levels at every residence that was tested in the most recent

round. [Jx. 76 p. 6, fig. 3S.2-4]. That indicates that the risk of vapor intrusion is low even if a

system failed. Variability is also of less concern in mitigated structures, and the Plaintiffs

declined to take samples of their own to test their theory that higher levels of exposure may be

occurring, so the Court cannot find that the possibility of variability indicates a risk of harmful

exposure, either.

         Moreover, the use of the Reference Concentration as a not-to-exceed level for short-term

exposures due to the risk of fetal cardiac malformations is questionable. The study on which the

Reference Concentration is based in that respect has not been replicated, despite multiple

attempts. [Js. 62, p. 6]. IDEM reviewed Region 9’s approach and expressly declined to adopt it:




30
  The Region 9 and 10 screening levels are based on continuous exposures for three weeks, not
one-time or transient exposures. [Px. 169, 207].
                                                  54
     USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 55 of 58


“This approach has been highly controversial (the results obtained in the original study

indicating increased incidence of fetal cardiac malformations have not been replicated despite

several attempts to do so) and has proven to be very problematic as a policy. The majority of

states and U.S. EPA regions are not implementing this approach. IDEM has recently concluded

that an accelerated response is not scientifically supportable based upon current information.”

[Dx. K-1]. The parties’ experts likewise debate the validity of the science underlying this

approach.

         Even assuming Region 9 and 10’s approach is appropriate for regulatory purposes,

though, short-term exposures at or even above that level would not give rise to an imminent and

substantial endangerment. As discussed above, the Reference Concentration on which those

regions’ levels are based already builds in layers of conservatisms and safety margins. [Jx. 14 p.

1-1; Dr. Fedoruk: Jx. 63 p. 20–21; Tr. 767, 771–73, 795–96]. Even exposures above that level

within an order of magnitude are thus unlikely to have any appreciable effect. 31 [Tr. 771–73,

795–96 (Dr. Fedoruk); Dx. K-1 (explaining that IDEM’s action level “is an order of magnitude

higher than the indoor air screening level”)]. Likewise, even Dr. Orris acknowledged that

exposures in this range are commonplace from background sources. [Tr. 335 (“Q. Is it fair to say

that many of us are exposed to TCE vapor levels in excess of 1.9 every day? A. I’m afraid so.”)].

As Dr. Chang testified, “we would be seeing . . . an epidemic of fetal cardiac defects” if those

exposures actually created such a risk, but that has not occurred. [Tr. 1171]. Given the

unlikelihood that exposures above these levels will occur, as well as the fact that exposures at or




31
  By comparison, in Interfaith, where the court relied largely on exceedances of agency
screening levels to determine an endangerment, the contamination (in mediums to which
exposure was occurring or threatened) exceeded the applicable levels by 30 to 8,000 times. 399
F.3d at 261.
                                                55
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 56 of 58


above these levels would not create a serious health risk even in the most sensitive populations,

the Region 9 and 10 levels do not indicate that the contamination here may present an imminent

and substantial endangerment.

       Finally, Dr. Orris’ opinions that there is no safe level of exposure are beside the point. It

may well be that less exposure is always better than more, but the question here is whether the

contamination may present an imminent and substantial endangerment. The existence of a

minute risk comparable to the risk caused by breathing outdoor air with common background

levels of toxins, or by ordinary experiences like eating peanut butter or taking a long flight, does

not constitute an imminent and substantial endangerment to health. Nor has Dr. Orris otherwise

drawn a connection between the contamination here and a serious health risk. Most of his report

is devoted to reciting potential effects that TCE exposure can have at some quantity of exposure.

But he offers little attention to the circumstances or exposures that give rise to those risks, and he

makes very little attempt to connect any of those potential effects to the exposures in question

here. [Jx. 59]. To the extent he draws that connection, it is only through his reference to the

Inhalation Unit Risk for cancer effects and the Reference Concentration for toxic effects. For the

reasons already discussed, the Court does not find that those levels represent thresholds for an

imminent and substantial endangerment, and the Court is more persuaded by Johnson Controls’

experts’ testimony to the contrary. The Court therefore cannot credit Dr. Orris’ opinions that the

levels of exposure in question here may present an imminent and substantial endangerment to

human health.

       5.       Summary

       The Court does not find that the contamination may present an imminent and substantial

endangerment to health through the threat of vapor intrusion. An endangerment claim “was

designed to provide a remedy that ameliorates present or obviates the risk of future ‘imminent’
                                                 56
  USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 57 of 58


harms[.]” Meghrig, 516 U.S. at 486. Here, the vapor mitigation systems are already doing that, to

the extent any risk previously existed. Those systems are effective and reliable and are

maintained regularly. With those systems in place, TCE levels have remained well below the

levels at which TCE may pose a risk to health, as reflected by regulatory levels as well as by

toxicological and epidemiological evidence. The evidence does not show that the contamination

may present a risk of vapor intrusion in amounts capable of creating an appreciable risk of

serious health effects in unmitigated structures or through preferential pathways, either. And

given the preventative steps that have been taken and the remedial activities that have already

been implemented, the contamination that remains in the neighborhood and at the site does not

create an imminent risk of harmful vapor intrusion in the future, either. Therefore, the Court

cannot find that the Plaintiffs have proven that the contamination may present an imminent and

substantial endangerment in this respect.

                                        IV. CONCLUSION

         For those reasons, the Court concludes that the Plaintiffs have not proven that the

contamination may present an imminent and substantial endangerment to health or the

environment. The Court therefore finds in Johnson Controls’ favor on the Plaintiffs’

endangerment claim. The Court denies as moot the motions to strike expert testimony. [DE 426,

427, 450, 451]

         Because the Court previously granted summary judgment in Johnson Controls’ favor on

the Plaintiffs’ other claim, this order resolves this action against Johnson Controls. Defendant

Tocon Holdings, LLC, however, is in default and has not participated in this case. Accordingly,

the Plaintiffs are ordered to file a status report, by September 9, 2020, as to their claims against

Tocon.



                                                 57
USDC IN/ND case 3:14-cv-01593-JD document 463 filed 08/10/20 page 58 of 58


    SO ORDERED.

    ENTERED: August 10, 2020

                                         /s/ JON E. DEGUILIO
                                  Chief Judge
                                  United States District Court




                                    58
